WASHINGTON, Circuit Judge
(concurring) .
A majority of the court has decided to set aside the judgment in this case on the ground that the jury was not adequately instructed as to how they should use the evidence of a recent credit sale of the property in arriving at their determination of the property’s fair market value in cash. I concur in the court’s opinion,1 on the understanding that what the court wishes a condemnation jury to be told in this regard is substantially along the following lines: The standard to be applied is fair market value. This standard can be represented by cash or terms equivalent to cash. When notes are given as part of the purchase price in a credit sale, their discounted or estimated value in cash may be deemed equivalent to cash. The way in which the jury should decide what cash value the notes have must depend on what evidence of value is in the record. Thus, if the evidence includes only the terms of the notes, then the jury should consider those terms, including the amount of the down payment and the interest rates, along with all known factors relevant to the sale, in deciding in the light of their own familiarity with prevailing credit conditions in the community, for how much real value the property was actually sold. If there is evidence as to what the notes could in fact be discounted for, then the jury should of course consider such evidence. The total received by the seller in a credit sale—namely, the discount price of the notes plus any down payment—is, of course, not a conclusive indication of the value of the property, but is simply one factor to be considered along with all the other evidence.
I am authorized to say that Chief Judge EDGERTON and Circuit Judge BAZELON join in the foregoing analysis.

. When this case was previously hoard by a panel of the court, I voted to affirm. Since a majority of the full court, after consideration en banc, has now concluded that a reversal is appropriate in the interests of justice and good judicial administration, and since no change in the substantive law of eminent domain is being effected, I am willing to join the majority’s effort to clarify a portion of the charge to the jury.